EXAS




                           November 25, 1969


Honorable Joe Resweber          Opinion No. M- 523
County Attorney
Harris County Courthouse        Re: Whether resident minor heirs
Houston, Texas 77002                or legatees come within the
                                    term "creditor" as used in
                                    Section 144, Texas Probate
                                    Code, and related questions.

Dear Mr. Resweber:

     Your recent letter requesting the opinion of this office
concerning the referenced matter states, in part, as follows:

          "1. Does a resident minor heir or a resident
              minor legatee of an estate being adminis-
              tered in the same county, come within the
              definition of a 'creditor' under Section
              144, Probate Code, V.A.T.S., so as to make
              the terms and provisions of said Section
              applicable to such minor heirs and legatees?

          "2 . Is the County Clerk authorized under
               Section 144, Probate Code, V.A.T.S., to
               accept a deposit of money, not exceeding
               $1,500.00, from the executor, adminis-
               trator, guardian, or other personal
               representative of an estate being ad-
               ministered in the same county, for the
               use and benefit of a resident minor being
               without a legal guardian of his person or
               estate under the provisions of Sec. 144,
               Probate Code, V.A.T.S.?




                           -2491-
Honorable Joe Resweber, page 2 (M-523)


          "3. Under the same conditions as outlined
              in Paragraph 2 above except that the
              estate is being administered in another
              county or another state, is the County
              Clerk authorized, under Sec. 144, Pro-
              bate Code, V.A.T.S., to accept a deposit
              of moeny for the purposes and under the
              conditions specified in Sec. 144, Pro-
              bate Code, V.A.T.S.?"

     Section 144, Texas Probate Code,  was amended by Senate Bill
Number 274 (Acts 61st Leg. R.S. 1969, ch. 671, p.1978). That
Section provides, in part, as follows:

          "(a)To Residents. whenever a resident minor,
              or whenever a resident person legally
              adjudged to be of unsound mind or to be
              an habitual or common drunkard sometime%
              referred to in this Section as 'creditor',
              being without a legal guardian of his
              person or estate, shall be entitled to
              money in an amount not exceeding One
              Thousand Five Hundred Dollars, the right
              to which is liquidated and is uncontested
              in any pending lawsuit, the debtor MY Pay
              same to the Countv Clerk of the county in
              which such creditor resides in this state,
              for the account of such creditor, giving
              his name, the nature of his disability,
              and if a minor his age, and his post
              office address, and the receipt for such
              money signed by the clerk shall be for-
              ever binding on such creditor as of the
              date and to the extent of such payment.
              Upon receipt of such payment by the clerk,
              he shall forthwith call same to the atten-
              tion of the court and shall invest such
              money as authorized by the Probate Code
              pursuant to the orders of the court in
              the name and for the account of such
              minor other person entitled to same,




                         -2492-
  .   .




Honorable Joe Resweber, page 3 (M-523)


              and by letter mailed to the address
              given by the debtor, shall apprise
              such creditor of the fact that such
              deposit has been made. Any increase,
              dividend or income from such in-
              vestments shall be credited to the
              account of such minor or other person
              entitled to such investment....



              "The father or mother or unestranged
              spouse of such creditor..., residing
              in this state or if there be no such
              spouse and both father and mother be
              dead or non-residents of this state,
              then the person residing in this state
              who has actual custody of such creditor,
              may as custodian, upon filing with such
              clerk written application and bond
              approved by the County Judge of such
              county, withdraw such money from the
              clerk for the use and benefit of such
              creditor, such bond... to be conditioned
              that such custodian will use said money
              for the benefit of such creditor... and
              that he will, when legally called upon
              to do, faithfully account to such creditor,
              his heirs or legal representatives for
              such money and any increase thereof upon
              removal of the disability to which such
              creditor is subiect, or upon his death
              or the appointment of a guardian...

               II
                ...

          *(c) When the Deposit is Not Withdrawn by
               Another Person.   If no person authorized
               hereunder withdraws such money from the
               Clerk as provided for in this Section,
               then the creditor himself, after term-
               ination of his disability..., may at any




                          -2493-
                                                          .   .




Honorable Joe Resweber, page 4 (M-523)


               time ...withdraw such money..., direc-
               ting the clerk to deliver such money
               to such creditor..."   (Emphasis added.)

     In answer to your first question, it is our opinion that a
resident minor heir or legatee clearly is a "creditor", as that
term is used in Section 144, supra.

     In answer to your second question, we have also concluded
that an executor, administrator, guardian, or other legal repre-
sentative of an estate being administered in the county wherein
the minor heir or legatee resides is a "debtor", as that term
is used in Section 144, supra, and, as such, is entitled to
deposit a sum of money not exceeding $1.500.00 with the county
clerk of the county wherein said minor resides for the use and
benefit of said minor.

     With reference to your third question, it appears that
there is no restriction in Section 144, supra, on the place of
residence of the "debtor", from whom the county clerk of the
county of the minor's residence may receive money for the use
of the minor. Consequently, it is our opinion that said county
clerk may receive a deposit of money not exceeding $1,500.00
for the use and benefit of said minor from an executor, adminis-
trator, guardian, or other legal representative of an estate
being administered in either another state or in a Texas county
different from that wherein the minor resides.

                           SUMMARY

       (1)   A resident minor heir or legatee of an
             estate being administered in the county
             of his residence is a "creditor", as
             that term is used in Section 144, Texas
             Probate Code.

       (2)   The county clerk of the county in which
             a minor heir or legatee resides is
             authorized by Section 144, Texas Probate
             Code, to accept a deposit of money not
             exceeding $l,SOO.OO from the executor,




                          -2494)
.    .




Honorable Joe Resweber, page 5 (M-523)


               administrator, guardian, or other legal
               representative of an estate being ad-
               ministered in the same county for the
               use and benefit of such resident minor.

         (3)   The county clerk of the county in which
               a minor heir or legatee resides is
               authorized by Section 144, Texas Probate
               Code, to accept a deposit of money not
               exceeding $l,SOO.OO, for the use and
               benefit of such resident minor, from
               the executor, administrator, guardian,
               or other legal representative of an
               estate being administered in another
               Texas county or another state.




                                               General of Texas

Prepared by Austin C. Bray, Jr.
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
George Kelton, Vice-Chairman
2. T. Fortescue
Fisher Tyler
Dyer Moore
Sarah E. Phillips

MEADE F. GRIFFIN
Staff Legal Assistant

NOLA WHITE
First Assistant




                            -2495-